Citation Nr: 1010203	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-13 630	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) disease.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to 
July 2005.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, for the Wilmington, Delaware, RO.  
The RO, in pertinent part, denied service connection for TMJ 
disease.  In a decision dated in November 2008, the Board 
adjudicated other issues in appellate status and at that time 
remanded the issue of service connection for TMJ disease, 
which is now before the Board for further appellate 
consideration.  


FINDING OF FACT

There is no competent medical evidence of the presence of TMJ 
disease at any time during the appeal period.  


CONCLUSION OF LAW

TMJ disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2009), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

In this case, in a letter dated in December May 2005, prior 
to the initial adjudication of the Veteran's claim, the RO 
explained to the Veteran what the evidence must show to 
establish entitlement to service-connected compensation 
benefits and outlined what evidence VA would obtain and what 
information and evidence he should provide.  In addition, in 
a letter to the Veteran dated in March 2006, the RO discussed 
the assignment of disability ratings and discussed the 
assignment of effective dates.  The March 2006 letter was 
followed by the statement of the case in April 2007 in which 
the claim was readjudicated.  In addition, in April 2009, the 
VA Appeals Management Center sent the Veteran additional and 
complete notice compliant with 38 C.F.R. § 3.159, and this 
was followed by readjudication of the claim and issuance of a 
supplemental statement of the case in January 2010, thus 
curing any timing errors.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (issuance of a fully compliant section 
5103(a) notice followed by readjudication of the claim, such 
as in a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  

As to the duty to assist, the RO obtained the Veteran's 
service treatment records and provided him a pre-retirement 
examination in June 2005.  In addition, following a remand 
from the Board, the Veteran underwent a June 2010 VA dental 
examination with medical opinion.  The Veteran failed to 
report for a requested Board hearing, and he has not 
submitted or identified any evidence pertaining to his claim.  

For the foregoing reasons, the Board finds VA has fulfilled 
the duty to notify and assist.  The Board therefore finds it 
can consider the merits of this appeal without prejudice to 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires the 
following elements: (1) medical evidence of a current 
disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009) (vacating decision of the United States Court 
of Appeals for Veterans Claims (Court) that "stated 
categorically that a 'valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' 
to provide testimony as to nexus"); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis when ... a lay person is competent to identify the 
medical condition" and providing, as an example, that a 
layperson would be competent to identify a condition such as 
a broken leg, but would not be competent to identify a form 
of cancer); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).   

Background and analysis

The Veteran's service treatment records, specifically dental 
treatment notes, show he had teeth numbers 16 and 17 removed 
in October 1983 and impacted wisdom teen numbers 1 and 32 
removed in June 1984.  The chronological record of medical 
care shows the Veteran was seen in the USAF Clinic at Pope 
Air Force Base in March 1988 with complaints of severe jaw 
pain from the left side up to the ear.  It was noted he 
reported no other joint problems.  On examination, there was 
tenderness of the left TMJ.  The assessment was TMJ syndrome.  

Service dental records show that in August 1992, the veteran 
reported he had recently had a lot of trouble with his 
sinuses and now it hurt on top.  On examination, tooth number 
3 hurt upon lateral excursion.  Pulp tested as vital.  The 
dentist noted that he discussed wear faceting with the 
Veteran.  The Veteran was unaware of bruxism habit.  The 
possibility of night guard fabrication was discussed.  
Treatment was adjustment of occlusion to number 3 lingual 
cusp.  The plan was that the Veteran was to return if 
symptoms persisted.  Dental records show the Veteran had a 
temporary filling of tooth # 3 in December 1998, he lost the 
filling in January 1999, and received endodontic treatment in 
February 1999 and March 1999, with treatment complete in 
April 1999.  

Family practice clinic records show that in November 2001, 
the Veteran was seen with complaints of a sinus infection 
with pain in the left ear and left frontal area along with 
vertigo.  He also complained of tooth/jaw pain along with 
facial pain and respiratory complaints.  On examination, 
positive findings included jaw tenderness.  The assessment 
was acute sinusitis.  Later records show continuing treatment 
for sinusitis.  

In the report of a June 2005 VA pre-retirement examination, 
the examiner noted that on clinical review the Veteran gave a 
history of having dental work performed in 1988 because of a 
root canal.  He said that since that time he had discomfort 
in the jaw because of root canal problems and that since that 
time he had been complaining of pain in the jaw associated 
with opening and closing the mouth.  The examiner said that 
TMJ dysfunction was diagnosed in 1988 following root canal.  
He said there was full range of motion of the 
temporomandibular joint without pain on palpation.  

At a VA dental examination in June 2009, the Veteran stated 
he had been grinding his teeth at night for as long as he 
could remember.  It was noted that he was missing teeth # 1, 
16, 17, and 32, which were extracted in 1983 and 1984, while 
the Veteran was on active duty.  He said he sometimes wore a 
store-bought night guard at night but had difficulty 
breathing because of chronic sinus problems.  He reported no 
history of trauma to his teeth or orthodontics.  He said 
discomfort was worse when he woke up in the morning and 
dissipated as the day progressed.  The dentist said panoramic 
X-ray revealed no pathology.  The dentist stated that the 
Veteran does not have TMJ syndrome.  The dentist further 
stated that the Veteran has myofascial pain dysfunction, 
which is reversible.  He said the Veteran's pain complaint in 
the TMJ area is not related to his period of active military 
service.  In an addendum dated in December 2009, the dentist 
stated that he reviewed the Veteran's claims file.  He said 
the only note he could find was from a dentist dated 
August 1992 that the Veteran's teeth exhibited wear facets 
consistent with bruxism.  He noted that the Veteran was 
advised to return for treatment, but there was no record that 
he ever did so.  

As noted earlier, service connection will be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 
1353 (Fed Cir. 1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Although service treatment records include an assessment of 
TMJ syndrome in March 1988 and some later complaints of jaw 
pain that were associated with sinusitis (now service 
connected), there is no medical evidence that the Veteran 
currently has TMJ disease.  To be present as a current 
disability, there must be evidence of the condition at some 
time during the appeal period.  McClain, 21 Vet. App. at 321; 
Gilpin, 155 F. 3d at 1556.  Here there was a pre-retirement 
VA examination in June 2005 at which the examiner noted that 
TMJ dysfunction syndrome had been diagnosed years earlier, 
but he did not identify it as present at the time of the 
examination.  Although requested to do so, the Veteran has 
not submitted or identified medical evidence diagnosing the 
disease, and at the VA dental examination in June 2009, the 
dentist, after X-rays and examination of the Veteran, stated 
that the Veteran does not have TMJ syndrome.  

Here, the Veteran has reported jaw pain at VA examinations 
and has said that the pain is worse in the morning and 
dissipates during the day, and it is his implicit contention 
that this is evidence of TMJ disease.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (lay person may provide eyewitness account 
of medical symptoms).  Although the Veteran has complained of 
jaw pain, which he believes is evidence of TMJ disease, the 
dentist at the June 2009 specifically attributed the pain to 
myofascial pain syndrome and said that the Veteran's pain 
complaint in the TMJ area is not related to service.  

The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  It 
is now well established that a lay person such as the Veteran 
is not competent to opine on medical matters such as medical 
diagnosis or the etiology of medical disorders, and his 
implicit opinion that his jaw pain is evidence of claimed TMJ 
disease is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In summary, although the Veteran was treated for jaw pain in 
service and on one occasion, years before service retirement, 
there was an assessment of TMJ syndrome, the medical evidence 
immediately before and subsequent to discharge does not show 
the presence of TMJ disease.  Additionally, although the 
Veteran reported complaints of jaw pain, the VA examinations, 
which are the only post discharge evidence of record, do not 
contain any findings or diagnoses of TMJ disease.  
Accordingly, the Board concludes that service connection for 
TMJ disease must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 


ORDER

Service connection for TMJ is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


